DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendan Benshoof et al. ("Distributed Decentralized Domain Service" hereinafter Benshoof) in view of Stephanos Matsumoto et al. ("IKR: Turning a PKI Around with Decentralized Automated Incentives" hereinafter Matsumoto) .
Re. claim 34, Benshoof teaches a computer-implemented method for secure de-centralized domain name system, the method comprising: recording a domain registration transaction to a blockchain, the domain registration transaction comprising a domain name, a domain primary key corresponding to a domain public key and (Benshoof teaches DNS record storage, domain name ownership management and verification, and D3NS utilizes public and private key [III D3NS]. We utilize the transaction record of Bitcoin to record ownership of domain names [IV. Blockchain – B. Using the Blockchain to validate DNS record]); recording a domain security transaction, comprising the domain public key, to the blockchain to generate a domain name record comprising the domain name, an associated IP address, the domain public key and (Benshoof teaches DNS maps memorable names to the numerical IP addresses used by computers to communicate over IP (Interpreted as associated domain name to ip address. D3NS signs all DNS records using public/private keys [I. Introduction ]); transmitting, by a client node, a domain name request to a domain name node (Benshoof teaches clients send queries to a local DNS server which acts as a DNS resolver and cache. The resolver requests a domain’s record from the D3NS node. [VI Implemenetation (Looking up a DNS record)]); receiving, by the client node, a domain name response from the domain name node, the domain name response comprising the domain public key, (Benshoof teaches DNS maps memorable names to the numerical IP addresses used by computers to communicate over IP. D3NS signs all DNS records using public/private keys [I. Introduction ]. The resolver requests a domain’s record from the D3NS node. The node then forwards the request to the responsible party. If any node along the route has a valid cache of the required record, then that server responds and routes the message back to the entry node. [VI Implementations – C. Looking up a DNS record]).
Benshoof discloses peer to peer connection and certificates, Benshoof does not explicitly disclose but Matsumoto discloses domain certificate information and initiating a secure communication between the client node and the server node using at least one of the domain public key and the domain certificate information (Matsumoto teaches IKP is an extension of the standard TLS architecture, and thus as in TLS, CAs issue certificates to domains, whose servers carry out TLS handshakes with clients. The IKP authority maintains information on CAs such as identifiers (e.g., DNS names), public keys to authenticate to the IKP authority, and financial account information at which to receive payments [III. IKP overview A. Architecture] Figure 1).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Matsumoto into the invention of Benshoof for the purpose of storing information for a faster lookup and gain little reward for a reputation of security and face few consequences for misbehaving (Matsumoto [Alternatives to CA-based PKIs] [I. Introduction]).
Re. claim 35, Benshoof-Matsumoto teaches the method according to claim 34, wherein the domain registration transaction further comprising deposit information associated with the domain (Benshoof teaches Each transaction refers to a previous transaction, indicating the funds handled by the new transaction are in fact owned by the user initiating the transaction [IV Blockchain –A. Blockchains in Bitcoin and B. Using the Blockchain to validate DNS record]), wherein at every nth block an amount corresponding to the deposit information is withdrawn in response to domain registration and deposited to miners of a blockchain network (Benshoof teaches mining is a record that allots the miner the right to claim a domain name. The transactions in each block indicate miners claiming a new domain or the transfer of domain ownership. [IV Blockchain –B. Using the Blockchain to validate DNS record]).
Re. claim 37, Benshoof-Matsumoto teaches the method according to claim 34, wherein the domain security transaction is recorded to the blockchain according to a security protocol of the de-centralized domain name system (Benshoof teaches D3NS has logically discrete components which provide DNS efficient record storage, domain name ownership management and verification, and DNS backwards compatibility, all of which may be modularly replaced or have individual optimizations. D3NS uses a DHT to store DNS records in a distributed fashion and a blockchain and Namecoin [III. D3NS])
Claims 36, 39-46, 48, and 50  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendan Benshoof et al. ("Distributed Decentralized Domain Service" hereinafter Benshoof) in view of Stephanos Matsumoto et al. ("IKR: Turning a PKI Around with Decentralized Automated Incentives" hereinafter Matsumoto), and in further view of Piqueras Jover et al. (US 20160294783 hereinafter Jover).
Re. claim 36, Benshoof-Matsumoto teaches the method according to claim 34, Benshoof-Matsumoto discloses domain registration and a security protocol of the de-centralize domain name system, Benshoof-Matsumoto do not explicitly disclose but Miller discloses further comprising: encrypting the domain registration transaction using a random number (Jover teaches these transactions can be originated by a mobile network operator device which can sign or encrypt the pair with one of its multiplicity/plurality of secret/private cryptographic keys [0026]. On receiving the public cryptographic key associated with a mobile device, base station device 102, at act 308, can generate a nonce string, encrypt the generated nonce string using the recently acquired public cryptographic key associated with a mobile device, and thereafter send the generated and encrypted nonce string to the mobile device [0056]); and releasing the random number to the blockchain in response to the domain registration transaction being confirmed into the blockchain according to a security protocol of the de- centralized domain name system (Jover teaches having encrypted the pairing of the public cryptographic key and the associated identifier with a counterpart one of the plurality of private/secret cryptographic keys associated with the mobile network operator device. On receiving the public cryptographic key associated with a mobile device, base station device 102, at act 308, can generate a nonce string, encrypt the generated nonce string using the recently acquired public cryptographic key associated with a mobile device, and thereafter send the generated and encrypted nonce string to the mobile device. At act 310, base station device 102 can receive a decrypted nonce string from the mobile device. It should be noted, that the decrypted nonce string returned from the mobile device will typically be the nonce string that was previously generated an encrypted by base station device 102. Based at least in part on receipt of the decrypted nonce string from the mobile device, base station device 102 can establish a secure communication session with the mobile device [0056] Fig. 3).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Jover into the invention of Benshoof-Matsumoto for the purpose of establishing the authenticity of transactions between the multiplicity of disparate devices (Jover [0034]).
Re. claim 39, Benshoof teaches an apparatus comprising: cause the apparatus to:transmit, from a client node, a domain name request to a domain name node (Benshoof teaches clients send queries to a local DNS server which acts as a DNS resolver and cache. The resolver requests a domain’s record from the D3NS node. [VI Implemenetation (Looking up a DNS record)]), wherein a domain registration transaction is recorded to a blockchain, the domain registration transaction comprising a domain name, a domain primary key corresponding to a domain public key and (Benshoof teaches DNS record storage, domain name ownership management and verification, and D3NS utilizes public and private key [III D3NS]. We utilize the transaction record of Bitcoin to record ownership of domain names [IV. Blockchain – B. Using the Blockchain to validate DNS record]); and further wherein a domain security transaction, comprising the domain public key, is recorded to the blockchain to generate a domain name record comprising the domain name, an associated IP address, the domain public key and (Benshoof teaches DNS maps memorable names to the numerical IP addresses used by computers to communicate over IP (Interpreted as associated domain name to ip address. D3NS signs all DNS records using public/private keys [I. Introduction ]); receive, by the client node, a domain name response from the domain name (Benshoof teaches DNS maps memorable names to the numerical IP addresses used by computers to communicate over IP. D3NS signs all DNS records using public/private keys [I. Introduction ]. The resolver requests a domain’s record from the D3NS node. The node then forwards the request to the responsible party. If any node along the route has a valid cache of the required record, then that server responds and routes the message back to the entry node. [VI Implementations – C. Looking up a DNS record]).
Benshoof discloses peer to peer connection and certificates, Benshoof does not explicitly disclose but Matsumoto discloses domain certificate information and initiate a secure communication between the client node and the server node using at least one of the domain public key and the domain certificate information (Matsumoto teaches IKP is an extension of the standard TLS architecture, and thus as in TLS, CAs issue certificates to domains, whose servers carry out TLS handshakes with clients. The IKP authority maintains information on CAs such as identifiers (e.g., DNS names), public keys to authenticate to the IKP authority, and financial account information at which to receive payments [III. IKP overview A. Architecture] Figure 1).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Matsumoto into the invention of Benshoof for the purpose of storing information for a faster lookup (Matsumoto [Alternatives to CA-based PKIs]).
Benshoof-Matsumoto do not explicitly disclose but Jover discloses at least one processor (Jover teaches a processor [0018]); and at least one memory including computer program code (Jover teaches (Jover teaches a memory that stores executable instructions [0018]); the at least one memory and the computer program code configured to, with the at least one processor (Jover teaches a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations. [0018]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Jover into the invention of Benshoof-Matsumoto for the purpose of performing the functions of the operation and providing longer term storage of data (Jover [0018] [0045]).
Re. claim 40, Benshoof-Matsumoto-Jover the apparatus according to claim 39, Jover furthermore discloses comprising at least one of the following: an industrial machine; a sensor; a personal computer; a smartphone; an Internet of Things (JoT) device. a Personal Digital Assistant (PDA); an Internet tablet; a network attached storage (NAS); and a user device (Jover teaches a mobile device [0056]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Jover into the invention of Benshoof-Matsumoto for the purpose of performing the functions of the operation and providing longer term storage of data (Jover [0018] [0045]).
Re. claim 41, Benshoof-Matsumoto-Jover the apparatus according to claim 39, wherein the domain registration transaction further comprising deposit information associated with the domain (Benshoof teaches Each transaction refers to a previous transaction, indicating the funds handled by the new transaction are in fact owned by the user initiating the transaction [IV Blockchain –A. Blockchains in Bitcoin and B. Using the Blockchain to validate DNS record]), wherein at every nth block an amount corresponding to the deposit information is withdrawn in response to domain registration and deposited to miners of a blockchain network (Benshoof teaches mining is a record that allots the miner the right to claim a domain name. The transactions in each block indicate miners claiming a new domain or the transfer of domain ownership. [IV Blockchain –B. Using the Blockchain to validate DNS record]).
Re. claim 42, Benshoof-Matsumoto-Jover the apparatus according to claim 39, wherein the domain registration transaction is encrypted using a random number (Jover teaches these transactions can be originated by a mobile network operator device which can sign or encrypt the pair with one of its multiplicity/plurality of secret/private cryptographic keys [0026]. On receiving the public cryptographic key associated with a mobile device, base station device 102, at act 308, can generate a nonce string, encrypt the generated nonce string using the recently acquired public cryptographic key associated with a mobile device, and thereafter send the generated and encrypted nonce string to the mobile device [0056]); and the random number is released to the blockchain in response to the domain registration transaction being confirmed into the blockchain according to a security protocol of the de- centralized domain name system (Jover teaches having encrypted the pairing of the public cryptographic key and the associated identifier with a counterpart one of the plurality of private/secret cryptographic keys associated with the mobile network operator device. On receiving the public cryptographic key associated with a mobile device, base station device 102, at act 308, can generate a nonce string, encrypt the generated nonce string using the recently acquired public cryptographic key associated with a mobile device, and thereafter send the generated and encrypted nonce string to the mobile device. At act 310, base station device 102 can receive a decrypted nonce string from the mobile device. It should be noted, that the decrypted nonce string returned from the mobile device will typically be the nonce string that was previously generated an encrypted by base station device 102. Based at least in part on receipt of the decrypted nonce string from the mobile device, base station device 102 can establish a secure communication session with the mobile device [0056] Fig. 3).
(Jover [0034]).
Re. claim 43, Benshoof-Matsumoto-Jover the apparatus according to claim 39, wherein the domain security transaction is recorded to the blockchain according to a security protocol of the de-centralized domain name system (Benshoof teaches DNS record storage, domain name ownership management and verification, and D3NS utilizes public and private key [III D3NS] clients send queries to a local DNS server which acts as a DNS resolver and cache. The resolver requests a domain’s record from the D3NS node. [VI Implemenetation (Looking up a DNS record)]).
Re. claim 45, Benshoof-Matsumoto-Jover the apparatus according to claim 39, wherein the domain name request comprising at least one of the following: a domain name and an IP address associated with the domain name (Benshoof teaches DNS maps memorable names to the numerical IP addresses used by computers to communicate over IP. D3NS signs all DNS records using public/private keys [I. Introduction ]. The resolver requests a domain’s record from the D3NS node. The node then forwards the request to the responsible party. If any node along the route has a valid cache of the required record, then that server responds and routes the message back to the entry node. [VI Implementations – C. Looking up a DNS record]).
Re. claim 46, Benshoof-Matsumoto-Jover the apparatus according to claim 39, Jover furthermore discloses wherein the memory and computer program code are further configured to, with the processor, cause the apparatus to: encrypt a random value using a shared secret and transmitting the encrypted random value to the server node (Jover teaches These transactions can be originated by a mobile network operator device which can sign or encrypt the pair with one of its multiplicity/plurality of secret/private cryptographic keys [0026]); receive an encrypted signed random (Jover teaches given transaction in the distributed secure home subscriber server system distributed database registers the id of a node j and its corresponding public key k.sup.p.sub.j as the pair [id.sub.j, k.sup.p.sub.j]. These transactions can be originated by a mobile network operator device which can sign or encrypt the pair with one of its multiplicity/plurality of secret/private cryptographic keys [0026]) Figure 3 and 4]); decrypt the encrypted signed random value using the shared secret to generate the signed random value (Jover teaches It should be noted, that the decrypted nonce string returned from the mobile device will typically be the nonce string that was previously generated an encrypted by base station device 102 [0056]); verify the server node using the signed random value with the domain public key of the server node (Jover teaches at 306 base station device 102 can facilitate a verification of the received public cryptographic key associated with the forwarded identifier by using one of a plurality of public cryptographic keys associated with a mobile network operator device, since the pairing of the public cryptographic key associated with the forwarded identifier should have been stored to a distributed database device (e.g. storage 110) by a mobile network operator device subsequent to the mobile network operator device having encrypted the pairing of the public cryptographic key and the associated identifier with a counterpart one of the plurality of private/secret cryptographic keys associated with the mobile network operator device [0056]); and utilize the random value for encrypting data between the client node and the server node (Jover teaches Based at least in part on receipt of the decrypted nonce string from the mobile device, base station device 102 can establish a secure communication session with the mobile device [0056]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Jover into the invention of Benshoof-Matsumoto for the purpose of establishing the authenticity of transactions between the multiplicity of disparate devices (Jover [0034]).
(Benshoof teaches D3NS addresses both of the raised issues. We utilize a side channel method of confirming domain named ownership via a blockchain [10] to enable DNSSEC style security at all layers of the network [II B. Related work]).
Re. claim 50, Benshoof teaches causes the device to: transmit, from a client node, a domain name request to a domain name node (Benshoof teaches clients send queries to a local DNS server which acts as a DNS resolver and cache. The resolver requests a domain’s record from the D3NS node. [VI Implemenetation (Looking up a DNS record)]), wherein a domain registration transaction is recorded to a blockchain, the domain registration transaction comprising a domain name, a domain primary key corresponding to a domain public key and (Benshoof teaches DNS record storage, domain name ownership management and verification, and D3NS utilizes public and private key [III D3NS]. We utilize the transaction record of Bitcoin to record ownership of domain names [IV. Blockchain – B. Using the Blockchain to validate DNS record]); and further wherein a domain security transaction, comprising the domain public key, is recorded to the blockchain to generate a domain name record comprising the domain name, an associated IP address, the domain public key and Benshoof teaches DNS maps memorable names to the numerical IP addresses used by computers to communicate over IP (Interpreted as associated domain name to ip address. D3NS signs all DNS records using public/private keys [I. Introduction ]); receive, by the client node, a domain name response from the domain name node, the domain name response comprising the domain public key, (Benshoof teaches DNS maps memorable names to the numerical IP addresses used by computers to communicate over IP. D3NS signs all DNS records using public/private keys [I. Introduction ]. The resolver requests a domain’s record from the D3NS node. The node then forwards the request to the responsible party. If any node along the route has a valid cache of the required record, then that server responds and routes the message back to the entry node. [VI Implementations – C. Looking up a DNS record]); 
Benshoof discloses peer to peer connection and certificates, Benshoof does not explicitly disclose but Matsumoto discloses domain certificate information and initiate a secure communication between the client node and the server node using at least one of the domain public key and the domain certificate information (Matsumoto teaches IKP is an extension of the standard TLS architecture, and thus as in TLS, CAs issue certificates to domains, whose servers carry out TLS handshakes with clients. The IKP authority maintains information on CAs such as identifiers (e.g., DNS names), public keys to authenticate to the IKP authority, and financial account information at which to receive payments [III. IKP overview A. Architecture] Figure 1).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Matsumoto into the invention of Benshoof for the purpose of storing information for a faster lookup (Matsumoto [Alternatives to CA-based PKIs]).
Benshof-Matsumoto do not explicitly disclose but Jover discloses a computer program embodied on a computer readable non-transitory medium comprising computer executable program code, which when executed by at least one processor of a device (Jover teaches computer readable storage device comprising instructions that, in response to execution, cause a computing system comprising a processor to perform operations [0021])
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Jover into the invention of (Jover [0018] [0045]).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendan Benshoof et al. ("Distributed Decentralized Domain Service" hereinafter Benshoof) in view of Stephanos Matsumoto et al. ("IKR: Turning a PKI Around with Decentralized Automated Incentives" hereinafter Matsumoto), and in further view of Ali et al. (US 20170236123 hereinafter Ali).
Re. claim 38, Benshoof-Matsumoto teaches the method according to claim 37, Benshoof-Matsumoto do not explicitly disclose but Ali discloses wherein the security protocol comprising at least one of the following: Proof-of-Work (PoW), Proof-of-Stake (PoS), Practical Byzantine Fault Tolerance (PBFT) and majority-voting algorithm (Ali teaches Given that blockchains don't have central points of trust, a blockchain-based DNS is much harder to censor and registered names cannot be seized from owners without getting access to their respective private keys. Altering name registrations stored in a blockchain requires prohibitively high computing resources because re-writing blockchain data requires proof-of-work [0046]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ali into the invention of Benshoof-Matsumoto for the purpose of computation intensive process that requires solving a unique and difficult math problem so that the number of blocks mined each day remains steady (Ali [0008]).


Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendan Benshoof et al. ("Distributed Decentralized Domain Service" hereinafter Benshoof) in view of Stephanos Matsumoto et al. ("IKR: Turning a PKI Around with Decentralized Automated Incentives" hereinafter Matsumoto), .
Re. claim 44, Benshoof-Matsumoto-Jover the apparatus according to claim 43, Benshoof-Matsumoto-Jover do not explicitly disclose but Ali discloses wherein the security protocol comprising at least one of the following: Proof-of-Work (PoW), Proof-of-Stake (PoS), Practical Byzantine Fault Tolerance (PBFT) and majority-voting algorithm (Ali teaches Given that blockchains don't have central points of trust, a blockchain-based DNS is much harder to censor and registered names cannot be seized from owners without getting access to their respective private keys. Altering name registrations stored in a blockchain requires prohibitively high computing resources because re-writing blockchain data requires proof-of-work [0046]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Ali into the invention of Benshoof-Matsumoto for the purpose of computation intensive process that requires solving a unique and difficult math problem so that the number of blocks mined each day remains steady (Ali [0008]).


Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendan Benshoof et al. ("Distributed Decentralized Domain Service" hereinafter Benshoof) in view of Stephanos Matsumoto et al. ("IKR: Turning a PKI Around with Decentralized Automated Incentives" hereinafter Matsumoto), Piqueras Jover et al. (US 20160294783 hereinafter Jover), and and in further view of Uhr et al. (US 20190005470 hereinafter Uhr.
Re. claim 47, Benshoof-Matsumoto-Jover the apparatus according to claim 39, wherein the memory and computer program code are further configured to, with the processor, cause the apparatus to: transmit a public key of the client node to the server node (Benshoof teaches DNS record storage, domain name ownership management and verification, and D3NS utilizes public and private key [III D3NS); receive an encrypted response from the server node (Benshoof teaches D3NS utilizes public and private key encryption for signing and verifying records [III. D3NS]).
Benshoof do not explicitly disclose but Matsumoto discloses compare the generated domain certificate information to the domain certificate information received from the domain name node to verify the server node (Matsumoto teaches a checks and balance for CA’s [XI Related work A Log based PKI Enhancements]. The IKP authority verifies each of these signatures, checks that the number of signatures is at least the threshold number required by D’s current DCP, and if so, updates D’s DCP in its registry [IV Domain Certificate polices -D DCP operations]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Matsumoto into the invention of Benshoof for the purpose certificates should be verified or how errors in the TLS handshake should be handled (Matsumoto [IV Domain Certificate polices -D DCP operations]).
Benshoof-Matsumoto do not explicitly disclose but Jover discloses decrypt the encrypted response using a private key of the client node to generate the domain public key and the domain certificate information (Jover teaches a message encrypted using the public cryptographic key can only be decrypted using the secret/private cryptographic key [0033]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Jover into the invention of Benshoof-Matsumoto for the purpose of decrypting information in order to access the infroamtion (Jover [0033]).
Benshoof-Matsumoto-Jover do not explicitly disclose but Uhrdiscloses generate a session key in response to verifying the server node (Uhr teaches if a hash value of the user -verifying hash information for authentication included in the validity-confirming signal corresponds to a hash value of the user -verifying hash information for comparison, confirms a protocol used for Internet communications by the user device, and (ii) if the protocol is determined as HTTP, instructs its random number generator to generate a random session key [0016])), encrypting the session key using the domain public key (Uhr teaches instructs its encryption engine to acquire an encrypted random session key by encrypting the random session key using the public key included in the validity-confirming signal [0016]); transmit the encrypted session key to the server node (Uhr teaches to relay the encrypted random session key to the information security device by way of the user device [0016]); and utilize the session key for encrypting data between the client node and the server node (Uhr teaches confirming whether a protocol used for Internet communications between the user device and the authentication-requesting server is HTTP or HTTPS. transmitting the random session key to the user device to thereby complete authentication of the user  [0019]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Uhr into the invention of Benshoof-Matsumoto-Jover for the purpose of preventing occurrence of costs for establishing an accredited certificate issuance system having an advanced security system interworking therewith so as to maximally prevent hacking, and costs for operating and maintaining the established accredited certificate issuance system; and can perform an accredited certification process even if ActiveX is not established (Uhr [Abstract]).
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendan Benshoof et al. ("Distributed Decentralized Domain Service" hereinafter Benshoof) in view of Stephanos Matsumoto et al. ("IKR: Turning a PKI Around with Decentralized Automated Incentives" hereinafter Matsumoto), Piqueras Jover et al. (US 20160294783 hereinafter Jover), and and in further view of Smith et al. (US 20170346848 hereinafter Smith).
(Smith  teaches To this end, such devices may communicate with another layer of the network, namely a domain name system (DNS) service 140, which may be one or more server computers such as DANE servers configured to perform DNS services [0023]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Uhr into the invention of Benshoof-Matsumoto-Jover for the purpose of obtaining namespace rights in every layer and to perform DNS services (Smith [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday:Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436